Citation Nr: 9931031	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability of the 
left knee, disability of the right knee, and residuals of an 
injury to the right hand (thumb).

3.  Entitlement to an increased rating for a psychiatric 
disability currently evaluated as 50 percent disabling.  

4.  Entitlement to a total rating based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
October 1957.  He has been granted service connection for 
only one disability, a psychiatric disorder which has been 
rated as a psychophysiologic musculoskeletal reaction with 
hysteria and lumbosacral strain for many years.  This 
disability has been evaluated as 50 percent disabling since 
May 20, 1975.  

This appeal was previously before the Board in January 1995, 
at which time the only issue fully developed for appellate 
review was entitlement to a total rating based on individual 
unemployability.  The Board noted that the veteran had raised 
claims for service connection for other disabilities and for 
an increased rating, and remanded the case to obtain 
additional information and for adjudication of the 
intertwined issues.  

Subsequently, the regional office denied service connection 
for residuals of frostbite of the left hand and both feet, 
and indicated that new and material evidence had not been 
submitted to reopen a claim for impotence.  The regional 
office also denied entitlement to an increased rating for the 
veteran's psychiatric disability and a total rating by reason 
of individual unemployability.  Statements of the case were 
issued relating to all of these claims.  

The veteran has submitted an appeal relating to the issue of 
an increased schedular rating for his service connected 
disability.  He did not perfect a timely appeal to the 
denials of service connection for residuals of frostbite of 
the left hand and both feet, or to the question whether new 
and material evidence had been submitted to reopen his claim 
for impotence.  These latter issues are therefore not in 
appellate status.  

In October 1996, the Board remanded the issues of an 
increased rating for the veteran's service connected 
disability and entitlement to a total rating based on 
individual unemployability for additional adjudicative 
action.  

Thereafter, the regional again denied entitlement to an 
increased rating for the veteran's service connected 
disability and a total rating based on individual 
unemployability. The regional office also denied entitlement 
to service connection for arthritis of the back, right hand, 
and both knees.  A statement of the case relating to these 
issues was issued in late June 1998.  In July 1998, the 
veteran's appeal for service connection for arthritis of the 
low back, both knees, and right hand was received.  These 
issues are also before the Board for appellate consideration.  

In the current decision, the Board finds that the veteran 
approximates the criteria for a 100 percent evaluation under 
both the old and new criteria for his service connected 
disability.  A total disability rating by reason of 
individual unemployability is only for assignment when the 
schedular rating is less than total.  38 C.F.R. § 4.16(a).  
If an individual has a 100 percent schedular rating, a 
determination that the individual is unemployable is 
unnecessary to adequately compensate the individual and is 
superfluous since no additional monetary benefit would be 
available.  VAOPGCPREC 6-99 (June 7, 1999).   Therefore, that 
question will not be considered in the substantive portion of 
this decision.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  Arthritis of the lumbar spine was not present in service, 
and was first manifested many years after discharge from 
service.  

3.  No medical evidence has been submitted demonstrating that 
arthritis of the lumbar spine had its inception in service, 
or was caused or aggravated by, or is etiologically related 
to, his service-connected disability.  

4.  In March 1989, the Board of Veterans' Appeals denied 
service connection for disability of the left knee, 
disability of the right knee, and residuals of an injury to 
the right thumb on the basis that such disabilities had not 
been incurred in or aggravated in service, and were not 
proximately due to or the result of the veteran's service-
connected disability.

5.  The medical evidence and the veteran's statements 
received since the 1989 Board decision are similar to the 
evidence that was considered in the Board's decision, and are 
considered cumulative and repetitive in nature.

6.  When confronted with even slight levels of stress, the 
veteran's psychiatric disability, currently diagnosed as a 
somatization disorder, is manifested by a total preoccupation 
with physical complaints and symptoms that do not match the 
levels of physical disability present.  

7.  Such somatization disorder causes total industrial 
impairment, although it does not cause totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, or significant social isolation or impairment.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for arthritis of 
the lumbar spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310 
(1999).  

2.  The evidence received since the March 1989 Board decision 
denying service connection for disability of the left knee, 
disability of the right knee, and residuals of an injury to 
the right hand is not new and material; therefore, such 
evidence is insufficient to reopen the veteran's claim for 
service connection for these disabilities.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§  3.156, 20.1105 
(1999).

3.  The criteria for a rating of 100 percent for the 
veteran's psychiatric disability, currently diagnosed as 
somatization disorder, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3. 340, 4.1, 4.2, 4.7, 4.16, 
4.40, 4.41, 4.42, 4.45, 4.59, part 4, Codes 5295, 9421 
(1999), 9511 (prior to 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that the lumbosacral strain 
caused him to fall, causing the arthritis in the lumbar spine 
and the injuries to his knees and right hand.  He also 
contends that his back pain and psychiatric disability is 
totally disabling and prevents him from pursing gainful 
employment. 

I.  Background

The service medical records show treatment in May 1957 for 
complaints of back pain with exertion following a fall six 
days previously.  X-rays of the lumbar spine were normal.  
The initial impression was back strain.  He continued to 
complain of pain in the back, with pain radiating down the 
lateral aspect of the left leg.  He was hospitalized for 
evaluation to rule out a disc problem and discharged from the 
hospital a few days later as improved.  In mid June 1957, he 
had complaints of back pain, but on physical examination he 
showed no muscle spasm.  Repeat X-rays of the lumbar spine 
were interpreted as normal.  After June 1957, the service 
medical records are negative for any complaints, findings, or 
diagnoses relating to the lumbar spine.  The service medical 
records are also negative for any complaints, findings, or 
diagnoses indicative of trauma to or arthritis of the knees 
and right hand.  On examination for discharge from service in 
October 1957, examination of the spine, and upper and lower 
extremities, was normal.  

On a Department of Veterans Affairs (VA) examination in 
August 1958, the veteran complained of pain in the lower 
back.  Physical examination revealed normal range of motion 
of the lumbar spine, without atrophy, weakness, or muscle 
spasm.  Straight leg raising test was normal.  X-rays of the 
lumbosacral spine were normal, aside from scoliosis.  The 
diagnostic impression was chronic lumbar strain, mild.  

In a rating in late August 1958, the veteran was granted 
service connection for chronic lumbar strain, evaluated as 
zero percent disabling under Diagnostic Code 5295.  The 
regional office denied service connection for scoliosis.  The 
veteran was advised of this rating action and did not appeal.  

VA outpatient treatment reports in April and May 1964 
indicate that the veteran complained about back pain.  
Physical examination revealed full range of motion in the 
back, without atrophy or neurological problems.  The 
diagnostic impression was psychophysiological musculoskeletal 
reaction.  

On a VA orthopedic examination in September 1964, the veteran 
complained of constant low back pain, with pain radiating 
down the left leg.  It was noted that X-rays of the back 
performed four months previously had been interpreted as 
normal.  The veteran reported that he was not working.  
Physical examination showed some tenderness in the lumbar 
spine, with no muscle spasm.  There was mild limitation of 
motion.  The diagnosis was chronic low back strain.  

In a rating in October 1964, the regional office assigned a 
10 percent evaluation under Diagnostic Code 5295 for 
lumbosacral strain with psychophysiological musculoskeletal 
reaction.  

On a VA examination in September 1969, the veteran complained 
of low back pain radiating to the neck and arms.  He reported 
that he fell down some steps in 1966, landing on his 
buttocks.  On physical examination, motion of the lumbar 
spine was normal, and there was no muscle spasm.  X-rays of 
the lumbar spine were interpreted as normal.  The diagnosis 
was low back pain, postural.  

A private physician provided a statement in June 1971 
indicating that he was treating the veteran for a possible 
herniated disc and old fracture of the coccyx.  

On a VA examination in August 1971, the veteran continued to 
complain of low back pain.  Physical examination showed some 
limitation of motion, but no muscle spasm.  Straight leg 
raising was positive on the left and negative on the right.  
Neurological examination was otherwise normal, and tests for 
malingering were positive on the left.  X-rays of the 
lumbosacral spine showed some scoliosis, but was otherwise 
interpreted as normal.  The diagnosis was history of back 
injury with slight evidence of malingering.  

On a special psychiatric examination, the veteran reported 
that he had not worked for several months.  He last worked 
regularly at a service station.  He complained of pain in the 
back, aggravated when he moved.  He reported that he was 
taking a muscle relaxant, a pain pill, and sleeping 
medication.  On mental status examination, he was concerned 
about his finances, but did not seem either anxious or 
depressed.  There was no evidence of delusions or 
hallucinations.  There was no insight into the possibility of 
a psychogenic component to his back complaints.  The clinical 
diagnosis was psychophysiological musculoskeletal disorder 
manifested by low back pain.  It was indicated that in 
reviewing his records, it did not appear that there were 
orthopedic or neurological findings of a significant nature 
to explain the incapacitating lifestyle that he had adopted.  

In a rating in September 1971, the regional office increased 
the rating for the veteran's service connected disability to 
20 percent.  

The veteran was hospitalized in October 1971 complaining of 
back pain.  Physical examination on admission showed moderate 
spasm of the back muscles, and some neurological problems, 
including slight decrease of flexion of the left great toe 
and slight decrease of sensation.  X-rays of the lumbar spine 
were negative.  A neurosurgeon suggested bed rest and muscle 
relaxants, with analgesics.  After two weeks, there was no 
improvement.  A myelogram showed no evidence of 
radiculopathy.  Since the myelogram was normal, it was 
believed that the back strain was coupled with a 
psychophysiologic musculoskeletal reaction, and the veteran 
was discharged from the hospital in November 1971 with such 
diagnosis.  

The veteran was hospitalized for a few days in December 1974 
with the chief complaint of nervousness.  It was indicated 
that he developed pain in his arms, neck, and other places, 
with hyperventilation.  A previous hospitalization in 
December 1973 for acute pancreatitis and an appendectomy was 
noted.  It was further noted that in October 1974 numerous 
studies, including X-rays of the spine and chest, an 
intravenous pyelogram, barium enema, gallbladder series, and 
upper gastrointestinal series, were performed, and were all 
normal.  In addition, he had a skull series, 
electrocardiogram, and electroencephalogram in October 1974 
which were essentially normal.  It was further noted that the 
veteran's problems had been controlled by barbiturates, which 
had become a problem.  The veteran had become very dependent 
on pain medication.  

Mental status examination on admission was completely normal.  
While hospitalized, the veteran attempted to manipulate the 
physicians, nursing staff, and ward staff.  He was discharged 
from the hospital with the diagnoses of adult situational 
stress syndrome, with depression and ventilation syndrome.  

In January 1975, a private physician indicated that the 
veteran was being treated for chronic lumbosacral muscle 
strain, chronic cervical strain, severe tension headaches, 
anxiety, depressive reaction, and peptic ulcer syndrome.  

In May 1975, the veteran was hospitalized for several days 
for complaints of lower back pain and depression.  At the 
time of admission, he had many somatic complaints.  He spent 
almost all of his time complaining of weakness of the arms 
and legs, but was evaluated as being able to work.  The 
discharge diagnoses were chronic lower back pain of 
psychophysiological origin and depressive neurosis with 
hypochondriac features.

On a special orthopedic and neurological examination in 
December 1975, the veteran reported that he was not working.  
He complained of severe pain up and down his back, and he 
reported that he stayed in bed 80 percent of the time because 
he felt things popping in his back.  Physical examination 
showed that he walked with a cane and a limp.  There was 
tenderness from the mid thoracic portion of the spine 
downward.  There was limitation of motion of the lumbar spine 
in all directions.  The veteran reported that the entire left 
side of his body was numb.  The examiner expressed the 
opinion that the veteran had a history of back strain, with 
severe psychophysiological reaction and hysteria.  The 
examiner stated that the psychophysiological reaction was the 
more severe of the veteran's disabilities.  X-rays of the 
cervical, dorsal, and lumbosacral spine were reported normal.  

On a special psychiatric examination, the veteran complained 
of fainting, dizzy spells, and numbness in various parts of 
the body preventing him from obtaining and pursuing 
employment.  On examination, the veteran's responses 
suggested that he was experiencing emotional distress.  He 
spoke slowly and hesitantly, but spontaneously, and with 
garrulous productivity.  The thought processes were 
circumstantial, pedantic, and logical.  He had difficulty 
considering alternatives and changing topics.  He was 
preoccupied with his helplessness and somatic complaints.  
The diagnosis was asthenic personality with narcissistic and 
dependency features.  

In a rating in January 1976, the regional office assigned a 
50 percent evaluation for psychophysiological musculoskeletal 
reaction with hysteria and lumbosacral strain, changing the 
Diagnostic Code to 9504 since the psychophysiologic aspect 
was considered more severe.  

Thereafter, in the late 1970's and early 1980's, the veteran 
continued to be seen for multiple somatic complaints, 
including back pain.  He reported that he was not employed.  

In May 1980, the veteran was hospitalized at a private 
medical facility for complaints of swelling and pain in the 
left knee.  He reported that he became dizzy at home a few 
weeks previously, and his left leg "just gave way."  He had 
other complaints involving epigastric pain, nausea, and 
indigestion.  Physical examination showed some tenderness in 
the lumbosacral area with muscle spasm.  There was marked 
swelling in the left knee.  A left medial meniscectomy was 
performed.

In a decision in May 1981, the Board denied a rating in 
excess of 50 percent for a psychophysiologic musculoskeletal 
reaction, and a total rating based on individual 
unemployability.  

The veteran was hospitalized for a few days in December 1981 
for various somatic complaints, with anxiety and depression.  
It was noted that he had a long history of hypochondriasis.  
He had present and past complaints involving the 
gastrointestinal system and complaints of chest pain and back 
pain.  It was indicated that these complaints were not 
explainable by a physical disorder, in view of multiple 
negative examinations.  The diagnosis was somatization 
disorder.  

The veteran continued to complain of various somatic 
complaints in the 1980's.  In the early 1980's, he noted that 
he had a current workmen's compensation claim.  X-rays of the 
lumbar spine in the 1980's were reported normal.  

VA outpatient treatment reports in 1984 showed complaints of 
pain and swelling in both knees.  X-rays of the knees in 
March 1985 showed narrowing of the medial compartment of the 
left knee with spurs.  

In August 1986, the veteran was hospitalized for complaints 
of pain and locking in the right knee.  Physical examination 
showed some limitation of motion and synovitis of the right 
knee.  

On a VA examination in April 1987, the veteran reported that 
he had had recent surgery on the right thumb and the right 
hand.  He reported surgery on both knees in the past.  X-rays 
of the cervical spine were interpreted as normal, aside from 
a scoliosis.  X-rays of the right hand revealed a deformity 
of the proximal half of the first metacarpal.  There were 
three pins in place in an attempt to unite fractured 
fragments of the base of the first metacarpal.  

At a hearing at the regional office in September 1987, the 
veteran's wife indicated that the veteran had continuous 
problems with both knees.  She reported that they locked on 
him, and that he fell, injuring his right thumb when he fell.  

The rating of 50 percent for the veteran's service connected 
disability was continued by the regional office in various 
rating actions since 1981.  The rating actions since 1981 
have rated the veteran's disability under Diagnostic Code 
9511 (In late 1976 Diagnostic Code 9504 was dropped and Code 
9511-psychophysiologic disorder of other type-later called 
psychological factors affecting physical condition-was 
added.)

In a decision in March 1989, the Board denied service 
connection for disability of the left knee, disability of the 
right knee, and residuals of an injury to the right thumb on 
the basis that such disabilities had not been incurred in or 
aggravated in service, nor found to be proximately due to or 
the result of the veteran's service-connected disability.  
The Board also denied entitlement to an increased rating in 
excess of 50 percent for the veteran's psychophysiological 
reaction.  

In December 1989, a claim for a total rating based on 
individual unemployability was received from the veteran.  On 
this claim, he reported that he had an eighth grade education 
and that he had last worked as a machinist in 1973.  Other 
evidence indicates that the veteran had also worked prior to 
1973 as a laborer and gardener.  

On a VA examination in May 1990, the veteran reported that he 
had last worked in 1973.  The veteran gave a history of being 
near an explosion in service in 1957, being hospitalized with 
no movement from the waist down, and remaining in the 
hospital for approximately four months.  He indicated that 
his sleep and appetite were poor.  He reported that he 
watched television, talked with friends, or sat in the yard 
during the day.  On physical examination, the veteran wore a 
corset-type back brace, and a hinged-type left knee brace.  
He experienced extreme difficulty in dressing and undressing.  
There was some muscle spasm in the lumbar spine.  The veteran 
would not flex or extend very much, flexing to about 20 
degrees, and backward bending to zero degrees.  Lateral 
bending of the lumbar spine was to 20 degrees.  The diagnoses 
included lumbosacral strain with possible superimposed 
arthritis, residuals of surgery to the left knee, and 
residuals of surgery to the right knee.  

In 1991, the veteran sought to reopen his claim for service 
connection for disability in the right hand (right thumb) and 
both knees.

VA outpatient treatment reports for the late 1980's and early 
1990's were received.  In April and May 1991, the veteran 
complained of back pain.  A CT scan of the lumbosacral spine 
in July 1991 indicated that there was some left lateral 
protrusion of the disc located between L5 and S1, with 
minimal osteoarthritic changes.  

At a hearing at the regional office in May 1992, the veteran 
reported that he used a back brace and a leg brace.  He 
reported problems sleeping because of pain, and he indicated 
that he was not able to perform certain physical activities 
such as walking in the yard or cutting the grass.  He stated 
that he hadn't worked since 1973.  He mentioned that he was 
receiving Social Security disability payments.  He indicated 
that he had many physical problems, including swelling of the 
legs and gastrointestinal problems.  

VA outpatient treatment records for the veteran after 1992 
are also of record.  The veteran was treated for his service-
connected disability, as well as other disabilities, 
including diabetes mellitus and hypertension.  It was noted 
in October 1994 that his back pain was unchanged.  In October 
1994, it was also noted that he was having problems with his 
right thumb.  He reported injuring his hand in October 1994 
also.  A laceration was noted.  

Social Security provided medical records relating to the 
veteran's treatment in 1981 and 1982 for various 
disabilities.  These included VA records which were 
previously in the claims file, and a report of a private 
physician that was previously of record.  A report from a 
private physician in January 1982 noted complaints of back 
pain, epigastric pain, and pain in the left knee, with severe 
arthritis in the left knee.  

On a VA orthopedic examination in November 1995, the veteran 
gave a history of being hospitalized for 4 months and being 
unconscious after an explosion in service.  He complained 
that his back gave out "off and on," and that he has been 
wearing a lumbosacral corset for the past 30 years.  He also 
indicated that he had had a "stroke" in 1975, with residual 
weakness on the left side.  He indicated that he had problems 
in both knees, and arthritis in the hands, right knee, and 
back.  

On physical examination, muscle testing was useless.  The 
veteran winced and groaned in pain on almost any movement.  
There was no muscle atrophy.  The sensory examination for 
sharp and dull discrimination was completely inconsistent.  
The veteran had a very antalgic gait and favored the right 
leg.  He refused to stand on his heels and toes, with his 
feet together, or tandem walk.  The diagnostic impression was 
chronic pain syndrome with strong psychological overlay.  The 
examiner indicated that there was no evidence of a disc 
condition, and that any physical examination abnormalities 
were related to the veteran's psychiatric condition.  

On a special psychiatric examination, it was noted that the 
veteran's claims folder had been reviewed.  The veteran 
reported that he "gets along" well with other people.  He 
had a good social life, saw friends, and had a good family 
life.  He had problems sleeping because of pain at night.  
His appetite was good at times, while he had nausea and 
vomiting at other times.  He reported a history of heavy 
alcohol use until 1973.  He was on many medications, 
including Elavil.  He had not worked since 1973 when his back 
"went out on him" and his appendix ruptured.  His current 
complaints related to his back, stomach, and urinary system.  

On mental status examination, he was oriented in all spheres.  
His thought processes were well organized, linear, and goal 
directed.  There were no signs of illusions, delusions, or 
hallucinations.  He laughed, and had a wide range of affect.  
Mood was pleasant, with no signs of depression.  Affect was 
appropriate, and there were no signs of anxiety.  Speech was 
clear, coherent, and informative.  His long term memory was 
somewhat sketchy about some dates.  His instant recall was 
slightly poor.  He remembered three out of four numbers, 
three out of four colors, and one of four items after three 
minutes.  He was unable to do serial sevens.  His proverb 
interpretation was very concrete.  Judgment for ordinary 
affairs was average, but insight was poor.  He denied 
suicidal or homicidal ideation.  The diagnostic impression 
was psychophysiological gastrointestinal reaction.  A GAF 
score of 50 to 60 was noted.  The psychiatrist indicated that 
the veteran's history of having only one skill, machinist, 
back pain of many years' duration, gastrointestinal 
complaints, diabetes, and hypertension did not give him a 
fair chance in today's work environment.  

A copy of a 1973 claim for workmen's compensation indicated 
that the veteran had reported an injury on the job in 
December 1973 when he was lifting a wheel on the job, felt 
something snap, and ruptured his appendix.  No other records 
were available from the Bureau of Workmen's Compensation.  

On a VA psychiatric examination in September 1998, the 
veteran was circumstantial and tangential when questioned 
about his illness history.  It was noted that individuals 
with somatization disorder are often inconsistent historians, 
and specific factual information is often lacking.  The 
veteran was quite concrete in his descriptions and 
demonstrated a significant misunderstanding of medical 
procedures that had been performed.  He considered himself 
unable to work since leaving service.  He was quite adamant 
about being involved in an explosion in service and being 
hospitalized for four months.  It was noted that service 
medical records showed only that the veteran was treated for 
back strain for a brief period in June 1957.  

The veteran reported a daily routine of driving his wife to 
and from work, walking, and reading.  He reported regularly 
socializing with friends and acquaintances.  He indicated 
that he began receiving Social Security disability benefits 
in 1974 and 1975, but could not state for what condition.  On 
mental status examination, he was oriented in all spheres.  
Speech was relevant and logical, with no evidence of 
delusions or hallucinations.  Thought processes were goal 
directed.  Memory, both long and short term, was intact.  The 
diagnostic impression was somatization disorder.  A GAF score 
of 60 was reported.

The examiner indicated that the veteran met the diagnostic 
criteria for somatization disorder.  He had a history of many 
physical complaints before age 30, a history of pain relating 
to at least 4 different sites or functions, the physical 
complaints causing social or industrial impairment were in 
excess of what would be expected by the history and physical 
examination, and the symptoms were not intentionally produced 
or feigned.  There was also evidence suggestive of a 
personality disorder.  A GAF score of 60 was entered.  

The veteran also submitted records of private 
hospitalizations in the 1970's and 1980's.  In late December 
1973 and early January 1974, he was hospitalized for 
gastrointestinal complaints, with an admission diagnosis of 
appendicitis.  An appendectomy was performed, but 
pathological examination revealed that the appendix showed no 
evidence of active inflammation.  The final diagnosis was 
acute pancreatitis.  The records included examinations and 
tests for gastrointestinal complaints in the 1970's, and that 
these examinations and tests showed normal findings.  In 
1980, he was treated for complaints of pain and swelling in 
the left knee.  He gave a history of becoming dizzy at home 
when his left leg gave out, and he fell, with severe pain in 
the left knee.  A left arthrotomy and medial meniscectomy 
were performed.  

II.  Analysis

The threshold question that must be resolved with regard to 
the claim for service connection for arthritis of the lumbar 
spine is whether the veteran has presented evidence of a well 
grounded claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, supra.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

For purposes of determining whether a well grounded claim is 
present for secondary service connection, it must be 
determined whether the appellant's testimony is competent to 
establish that the service-connected condition caused the 
accident or disability.  It must also be determined whether 
medical evidence has been submitted to support the contention 
that the accident in service or service-connected disability 
caused the disability for which secondary service connection 
is being sought.  Reiber v. Brown, 7 Vet. App. 513 (1995), 
Jones v. West, No. 96-1253 (U.S. Vet. App. May 11, 1999).  

In this case, the service medical records fail to show that 
arthritis of the lumbar spine was present in service, or 
within one year of discharge from service.  The medical 
records for many years after discharge from service also fail 
to show the presence of arthritis of the lumbar spine, or 
that arthritis of the lumbar spine could be present related 
to service.  Arthritis of the lumbar spine was first 
demonstrated more than 30 years after service.  In this 
regard, there is no medical opinion which establishes that 
the arthritis in the lumbar spine, first diagnosed more than 
30 years after service, was due to any incident or accident 
that occurred in service.  Thus, the claim for direct service 
connection for arthritis of the lumbar spine is not well 
grounded. Caluza v. Brown, supra.

As to the question of secondary service connection, there is 
no medical evidence to support the contention that the 
veteran's service-connected lumbosacral strain caused, or is 
etiologically related to, the arthritis in the lumbar spine.  
The VA medical records and medical records from private 
physicians do not provide any etiological link between the 
arthritis in the lumbar spine, first shown many years after 
discharge from service, and the accident that occurred in 
service, or the veteran's chronic lumbosacral strain.  As a 
result, the claim for secondary service connection for 
arthritis of the lumbar spine is not well grounded. Reiber v. 
Brown, supra, Jones v. West, supra.  Finally, there is no 
medical opinion tending to show that any service connected 
disability aggravates the arthritis in the lumbar spine.  See 
Allen v. Brown, 7 Vet.App. 439 (1995).

The Board denied entitlement to service connection for 
disability of both knees, and for disability of the right 
hand (thumb) in a decision in March 1989.  The veteran has 
not claimed that there was clear and unmistakable error in 
this decision, and this issue is not before the Board at this 
time.  In order to reopen the claim for service connection 
for these disabilities, it is incumbent upon the applicant to 
submit new and material evidence which bears directly and 
substantially on the specific matter under consideration, and 
which is neither cumulative nor redundant.  The new and 
material evidence, by itself, or in connection with the 
evidence previously assembled, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

In this case, the March 1989 Board decision considered the 
service medical records, VA records after discharge from 
service, statements of the veteran and his wife, and private 
medical records.  These records establish that arthritis of 
the knees and right hand was not present in service, and 
established that such disabilities were not proximately due 
or the result of the veteran's service-connected disability.  
The veteran's statements since the 1989 Board decision are 
essentially the same as those statements that were considered 
in the Board's decision, and are considered cumulative and 
repetitive in nature.  

The medical evidence submitted since the Board decision in 
1989 is also considered cumulative and repetitive in nature.  
Basically, the medical records since 1989 relating to such 
disabilities merely show current symptoms, complaints, and 
findings, and show a history similar to the history 
considered in the previous Board decision.  The existence of 
the veteran's current complaints and findings is not in 
dispute, and are not relevant to the question of service 
connection.  Such evidence, by itself, or in connection with 
the evidence previously assembled, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Consequently, the veteran has not submitted new 
and material evidence to reopen the claim for service 
connection for arthritis of the knees or disability of the 
right hand.  

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107, because it is a new claim 
and not a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
questions of an increased rating and a total rating by reason 
of individual unemployability has been obtained by the 
regional office.  In this regard, the veteran's medical 
history, as well as current clinical manifestations of the 
veteran's service-connected psychiatric disability, have been 
reviewed in the context of all applicable regulations.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In this 
regard, the schedule was amended with regard to psychiatric 
disabilities, effective on November 7, 1996.  As a result, 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
Board will review the issue of an increased rating for the 
veteran's psychiatric disability under the appropriate 
diagnostic code that was in effect prior to and after 
November 7, 1996, to determine the rating most favorable to 
the veteran.  

It should first be noted that when two diagnoses, one organic 
and the other psychological [psychophysiologic] or 
psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  When the diagnosis of the 
same basic disability is changed from an organic one to one 
in the psychological or psychoneurotic categories, the 
condition will be rated under the new diagnosis.  

In this case, the veteran has been rated as service 
connection for psychophysiologic musculoskeletal reaction 
with hysteria and lumbosacral strain for many years, although 
this diagnostic category was deleted from the rating schedule 
in 1988.  Although more recent examinations have used more 
current diagnoses, it is consistently noted that the 
psychiatric aspects are the predominant feature of the 
disability present in this case.  The current nomenclature 
for the veteran's disability is somatization disorder.  
Contrary to the earlier diagnosis which was derived from his 
initial complaints and carried, forward into the rating, this 
diagnosis encompasses the veteran's various psychosomatic 
complaints, not just his complaints involving the low back.  
The overall disability pattern encompassing all of his 
psychosomatic complaints was recognized as being part of his 
service connected disability by the rating action in January 
1976 (when hysteria was recognized as part of the service 
connected disability), and in various rating actions since 
1981 when Diagnostic Code 9511 was employed.  It is noted 
that the maximum evaluation for lumbosacral strain is 40 
percent, while psychiatric disabilities can be rated up to 
100 percent.  It is therefore in the veteran's best interest 
that his claim for an increased rating be judged on the basis 
of the psychiatric impairment present.  

Under Diagnostic Code 9511, psychological factors affecting 
other types of physical conditions, in effect prior to 
November 7, 1996, a 100 percent evaluation will be assigned 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  There are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions, or aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran is demonstrably unable to obtain or retain 
employment.  

A 70 percent evaluation will be assigned where the authority 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation will be assigned 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  Diagnostic 
Code 9511 was deleted from the rating schedule as part of the 
change put in place in November 1996.

Diagnostic Code 9421, somatization disorder, was put into the 
rating schedule as of November 7, 1996.  Since that is the 
current diagnosis, that is the appropriate code to consider 
in this case.  Under the general formula which includes Code 
9421, a 100 percent evaluation will be assigned where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.

A 70 percent evaluation will be assigned where occupational 
and social impairment occurs, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish or 
maintain effective relationships.  

A 50 percent evaluation will be assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing or maintaining effective work and social 
relationships.  

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities.  If there is only one such disability, it will 
be necessary that this disability shall be rated at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

Under the criteria in effect prior to November 1996, where a 
veteran's only service-connected disability was a mental 
disorder, the provisions of 38 C.F.R. § 4.16(c) were for 
consideration.  In such cases, the mental disorder was to be 
assigned a 100 percent schedular rating under the appropriate 
diagnostic code if the mental disorder precluded the veteran 
from following a substantially gainful occupation.

Upon review of the various VA examinations, outpatient 
treatment reports, and reports from private physicians since 
December 1989 under both the old and new criteria, the Board 
concludes that the veteran's somatization disorder causes 
total industrial impairment.  He is demonstrably unable to 
obtain or retain employment.  These records show that the 
veteran fixates over various medical problems and pain, far 
in excess of what can be expected from the presence of actual 
physical disability.  On the VA examination in May 1990, he 
complained that his sleep and appetite were poor.  In 
explaining the history of, and reasons for, his present 
disability, he related that he was near an explosion in 
service in 1957, being hospitalized with no movement from the 
waist down, and remaining in the hospital for approximately 
four months; a sequence of events which is undocumented and 
totally inconsistent with the existing records.  On muscle 
testing on the VA examination in 1995, he winced and groaned 
in pain on almost any movement.  He complained of some 
difficulty sleeping and poor appetite.  The VA examinations 
in 1995 and 1998 continued to show that memory about the 
nature and length of his illness was poor, and that he 
obviously had no insight.  It should be noted that these 
examiners found no hint of intentional fabrication of 
symptoms or malingering.  The veteran's history indicates 
that when faced with the slightest stress, he retreats into 
the façade of complete physical inability to act or perform.  

However, mental status examinations in 1995 and 1998 revealed 
that he was oriented in all spheres, had a wide range of 
affect, and presented with clear, coherent, and informative 
speech.  There was no evidence of a thought disorder, or 
symptoms bordering on gross repudiation of reality.  Mostly, 
he did not appear anxious or depressed.  While his memory, 
particularly relating to the history of his various 
disabilities, was suspect, thought processes were goal 
directed and relevant. He reported that his daily routine 
included driving his wife to work and back, walking, reading, 
and spending time with friends.  There did not appear to be 
social impairment of any significance.  

Thus, we are faced with a difficult problem rating his 
disability.  His symptoms do not fit neatly into the rating 
criteria for disability in excess of 50 percent.  He has not 
manifested psychoneurotic symptoms bordering on gross 
repudiation of reality, near continuous panic attacks, 
spacial disorientation, suicidal ideation, obsessional 
rituals, or significant social impairment.  Yet, there is no 
doubt that his service connected disorder causes total 
industrial impairment, and that when confronted with the 
slightest stress, he retreats into a complete physical 
inability to act or perform.  The lack of recent anxiety or 
depression, and the apparent lack of significant overt 
symptomatology, can be viewed in the context of his being 
"retired on disability."  Further, the veteran has an 
eighth grade education, and has worked only as a laborer, 
gardener, and machinist.  He now has increased health 
problems that are organic in nature, in particular, a bulging 
disc in the lumbar spine, hypertension, and diabetes 
mellitus.  These problems do not take away from the nature 
and extent of his service connected disability.  Rather, the 
presence of significant physical disability tends to 
reinforce the psychiatric symptoms and his perceived belief 
that he can not work.

Basically, the Board finds that the veteran meets the 
criteria for a 100 percent evaluation under either the old or 
new Diagnostic Codes for his service connected disability.  
Under the old criteria, he can be rated as 100 percent 
disabled because he is demonstrably unable to obtain or 
retain employment.  Even if the Board were to rate him as 50 
percent or 70 percent disabled under the old criteria, where 
a veteran's only service-connected disability is a mental 
disorder, the provisions of 38 C.F.R. § 4.16(c) are for 
consideration.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular rating under the appropriate 
diagnostic code if this mental disorder precludes the veteran 
from following a substantially gainful occupation, as in the 
present case.

Under the new criteria, he can be rated as 100 percent 
disabled because his service connected disability causes 
total occupational impairment.  Even if the Board were to 
rate him as 70 percent disabled because of his inability to 
adapt to stressful situations, including work or worklike 
situations, his inability to follow gainful employment would 
allow him to be found entitled to a total rating by reason of 
individual unemployability.  The Board, however, believes 
that the veteran should be rated as 100 percent under the new 
schedular criteria.  Thus, the Board finds that the veteran 
meets the criteria for a 100 percent evaluation under either 
the old or new criteria for his service connected disability. 


ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is not established.  New and material evidence to 
reopen a claim for service connection for disabilities of the 
knees and a disability of the right hand (thumb) has not been 
submitted.  To this extent, the benefits on appeal are 
denied.  

Entitlement to a schedular rating of 100 percent for a 
psychiatric disability currently diagnosed as a somatization 
disorder is established.  To this extent, the benefits sought 
on appeal are granted, subject to the controlling regulations 
for the award of monetary benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

